Exhibit 99.1 News Release FOR IMMEDIATE RELEASE Contact: At Dresner Corporate Services Robert L. Johnson, Chairman & CEO Curt Kollar, CFO Steve Carr 312-780-7211 706-645-1391 scarr@dresnerco.com bjohnson@charterbank.net or ckollar@charterbank.net CHARTER FINANCIAL ANNOUNCES FISCAL 2012 EARNINGS OF $5.0 MILLION ·Net Income of $5.0 million—an increase of $2.7 million over fiscal 2011 ·Credit metrics improved quarter over quarter ·Nonperforming assetsdeclined to 0.69% of total assets ·Allowance for loan losses at 238% of nonperforming loans ·Regulatory core capital of 12.16% WEST POINT, Georgia, November 13, 2012—Charter Financial Corporation (NASDAQ: CHFN) today reported net income of $5.0 million, or $0.28 per basic and diluted share for the year ended September 30, 2012, an improvement from $2.3 million, or $0.13 per basic and diluted share, for the year ended September 30, 2011.For the quarter ended September 30, 2012 net income was $1.8 million, or $0.10 per basic and diluted share compared with $229,000, or $0.01 per basic and diluted share for the quarter ended September 30, 2011. The Company’s total assets were $1.03 billion at September 30, 2012, down from $1.17 billion at September 30, 2011.Total loans outstanding were $593.9 million at September 30, 2012, of which $166.2 million, or 28.0%, were covered by FDIC loss sharing agreements. Total loans outstanding at September 30, 2011, were $655.0 million.Loans not covered by loss sharing agreements were $427.7 million at September 30, 2012, which is up nominally from the September 30, 2011 balance of $420.0 million. Chairman and CEO Robert Johnson stated, “It was a good year in which we improved earnings and realized continued improvement in credit quality.We more than doubled net income and cut nonperforming loans in half compared to our fiscal 2011 results.” Total deposits were $800.3 million at September 30, 2012 compared to $911.1 million at September 30, 2011.Over half of the Company’s retail deposits are now core (non-time) deposits. Borrowings decreased to $81.0 million at September 30, 2012 from $110.0 million at September 30, 2011, due to pay downs of wholesale funding. Mr. Johnson continued, “Our credit quality metrics continue to improve, not only with the legacy bank, but with the acquired loans covered by FDIC loss sharing agreements as well. We are very pleased nonperforming assets not covered by loss sharing declined to $5.6 million.Also, we reduced our foreclosed real estate through an auction in late September that disposed of approximately seventy properties, primarily covered by loss sharing.These properties were largely vacant land or lots that had proven to be difficult to sell.” Nonperforming assets not covered by loss sharing agreements declined to $5.6 million at September 30 2012, from $15.8 million at September 30, 2011, and from $9.4 million at June 30, 2012.As of September 30, 2012 the allowance for loan losses increased to 237.69% of non-covered nonperforming loans from 80.13% at September 30, 2011, and 143.14% at June 30, 2012. The Company had net charge-offs on loans not covered by loss sharing of $4.5 million for the year ended September 30, 2012, compared to $2.1 million for the year ended September 30, 2011. Net interest income increased $6.9 million to $37.5 million for the year ended September 30, 2012, compared to $30.6 million for fiscal 2011.The increase was due to a decrease in interest expense of $4.6 million to $10.6 million for the year ended September 30, 2012, compared to $15.2 million for fiscal 2011.Interest income increased $2.3 million to $48.1 million for the year ended September 30, 2012 compared to $45.8 million for fiscal 2011.The primary reason for the increase in interest income was the higher average balance of loans due to the First National Bank of Florida acquisition in September 2011. Net interest margin increased to 4.17% for year ended September 30, 2012, compared with 3.59% at September 30, 2011.The lower average cost of deposits and pay down of high cost term borrowings contributed to the improved net interest margin. Noninterest expense increased to $40.5 million for the year ended September 30, 2012, compared to $34.3 million at September 30, 2011. Most of the increase relates to the Company’s FDIC-assisted acquisitions, including the costs associated with acquiring, integrating and operating the additional branches, as well as resolving the acquired problem assets. Noninterest income increased to $13.1 million for the year ended September 30, 2012, compared to $9.6 million at September 30, 2011.Noninterest income for the year was higher due to a decrease in other than temporary impairment to $273,000 for the year ended September 30, 2012, compared to $2.3 million at September 30, 2011.Fees on deposits increased to $7.0 million for the year ended September 30, 2012, compared to $5.8 million for the year ended September 30, 2011. The Company recorded a loan loss provision of $3.3 million on non-covered loans and $1.2 million on covered loans for the year ended September 30, 2012, compared to $1.7 million on non-covered loans and $1.2 million provision on covered loans for the year ended September 30, 2011. For the year ended September 30, 2012, income taxes were $639,000 or an effective tax rate of 11.38%.This lower than normal rate is a result of an uncertain tax position that was resolved for the year ended September 30, 2012. Mr. Johnson continued, “We are pleased with the improvement in earnings, the rising quality of our legacy loan portfolio and the growth of our core deposit base.Organic loan growth has been slow to materialize due to ongoing consumer and business concerns with the economy. However, as we move in to fiscal 2013, we continue to explore opportunities to safely grow our earnings.Our strong regulatory leverage capital of 12.16% allows us to further seek opportunities to expand our franchise." Mr. Johnson concluded, “Our branch network serves an attractive geographic region in West Central Georgia, East Central Alabama, and the North Florida Gulf Coast.Our solid capital standing and our acquisition experience position CharterBank to be a successful consolidator among southeastern banks and to build an enviable community bank footprint with strong shareholder returns.” About Charter Financial Corporation Charter Financial Corporation is a savings and loan holding company and the parent company of CharterBank, a growing full-service community bank. Charter Financial Corporation is in the mutual holding company structure. CharterBank is headquartered in West Point, Georgia, and operates branches in West Central Georgia, East Central Alabama, and the Florida Gulf Coast. CharterBank’s deposits are insured by the Federal Deposit Insurance Corporation. Forward-Looking Statements This release contains “forward-looking statements” that may be identified by use of such words as “believe,” “expect,” “anticipate,” “should,” “planned,” “estimated,” and “potential.” Examples of forward-looking statements include, but are not limited to, estimates with respect to our financial condition and results of operation and business that are subject to various factors that could cause actual results to differ materially from these estimates. These factors include but are not limited to general and local economic conditions; changes in interest rates, deposit flows, demand for mortgages and other loans, real estate values, and competition; changes in accounting principles, policies, or guidelines; changes in legislation or regulation; and other economic, competitive, governmental, regulatory, and technological factors affecting our operations, pricing, products, and services. Any or all forward-looking statements in this release and in any other public statements we make may turn out to be wrong. They can be affected by inaccurate assumptions we might make or known or unknown risks and uncertainties. Consequently, no forward-looking statements can be guaranteed. Except as required by law, the Company disclaims any obligation to subsequently revise or update any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events. Charter Financial Corporation Selected Financial Data (unaudited) In thousands except share and per share data: September 30, September 30, June 30, 2011*** Total Assets $ $ $ Cash and Cash Equivalents Loans Receivable, Net Non-covered Loans Receivable, Net Covered Loans Receivable, Net Real Estate Owned Non-covered Real Estate Owned Covered Real Estate Owned Securities Available for Sale Core Deposits* Retail Deposits** Total Deposits Borrowings Total Stockholders’ Equity Book Value per Share $ $ $ Tangible Book Value per Share Minority Shares Outstanding Total Shares Outstanding – at Period End Weighted Average Total Shares Outstanding – Basic Weighted Average Total Shares Outstanding – Fully Diluted *Core deposits include transaction accounts, money market accounts and savings accounts. **Retail deposits include Core Deposits and certificates of deposits excluding brokered and wholesale certificates of deposits. ***Financial information as of September 30, 2011 has been derived from audited financial statements. Selected Operating Data (in thousands except share and per share data): Twelve Months Ended Three Months Ended September 30, September 30, June 30, March 31, Total Interest Income $ Total Interest Expense Net Interest Income Provision for Loan Losses on non-covered loans Provision for Loan Losses on covered loans 75 Net Interest Income after Provision for Loan Losses Noninterest Income Noninterest Expense Income before Income Taxes . . Income Tax Expense (Benefit) ) ) Net Income $ Earnings per Share – Basic $ Earnings per Share – Fully Diluted Cash Dividends per Share** - - Net Charge-offs – Legacy Loans Deposit Fees Gain on Sale of Loans Bargain Purchase Gains - **First Charter, MHC has waived most of its portion of these dividends, resulting in payment primarily to the minority stockholders. Twelve Months Ended Three Months Ended September 30, September 30, June 30, March 31, Unaudited Return on Equity % Return on Assets % Net Interest Margin % Bank Core Capital Ratio % Bank Total Risk Based Capital % Effective Tax Rate % % % %) %) % Ratios of Non-covered Assets: Allowance for loan losses as a % of Total Loans % Allowance for loan losses as a % of Nonperforming Loans % Nonperforming Assets as a % of Total Loans and REO % Nonperforming Assets as a % of Total Assets % Net Charge-offs as a % of Average Loans % ###
